DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 11-13, 15-16, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1 Kawamoto et al. (US-20170278262-A1, hereinafter Kawamoto), in view of Terahata (US-20180025531-A1).

Regarding Claim 1, Kawamoto teaches a system for controlling a virtual image, comprising (Kawamoto, Fig. 10, Image display system with HMD head-mounted display forms a virtual image): 		
an interaction device, comprising at least two faces arranged on different planes (Kawamoto, Fig. 6, Fig.10, Element 1030 Omnidirectional camera Image capturing device has multiple faces on different planes) ; and 
a terminal device (Kawamoto, Fig. 10, Head Mounted Device <read on terminal device>), comprising a processor and a non-transitory memory, wherein the non-transitory memory stores at least one program, the at least one program is configured to (Kawamoto, Fig. 4, element 410 Image processor, Paragraph [0022], the image rendering processor of the information processing device according to the fifth aspect is configured to perform image generation using the head posture of the user at a time when the camera performs capturing): 
acquiring a relative spatial position between the terminal device and the interaction device (Kawamoto, Paragraph [0127], the relative positional relationship of the onmidirectional camera <read on interactive device> 1301 to the user (or the display device 1020 worn by the user <read on terminal device>) parameter q, for converting the camera's posture to the user's head posture is held); 
generating the virtual image based on the relative spatial position (Kawamoto, Paragraph [0006], generates a virtual image based on the position and direction, and displays it), wherein the virtual image comprises a user interface element (, and a superimposing position of the user interface element in a real space corresponds to one of the at least two faces of the interaction device; ]]
acquiring a pre-generated rotational vector corresponding to the interaction device (Kawamoto, Paragraph [0082], The quaternion q is a quaternion that consists of an axis of rotation (vector) and an angle of rotation (scalar)); 
determining a spatial position of the rotational vector in a virtual space based on the relative spatial position, wherein a direction indicated by the rotational vector is fixed (Kawamoto, Paragraph [0107], a display angle of view suitable for the direction being viewed by the user from an omnidirectional image (or a wide-angle image), rather than using a coordinate system fixed to a camera and a coordinate system fixed to the user's body)
; and performing a control operation of the user interface element (Kawamoto, Paragraph [0005], moving object control device composed of a moving object equipped with an image capturing device and a wearable PC for remotely controlling the moving object through an operator's operation is developed) under a condition of the spatial position of the rotational vector being within a position region corresponding to the user interface element in the virtual space (Kawamoto, Paragraph [0075], a display region is shifted to cancel a movement of the user's head by rotating a region 702-1 depending on the roll component of the user's head motion, by rotating a region 702-2 depending on the tilt component of the user's head motion, or by rotating a region 702-3 depending on the pan component of the user's head motion).
Kawamoto does not explicitly disclose but Terahata teaches comprising a processor and a non-transitory memory, wherein the non-transitory memory stores at least one program, the at least one program is configured to be executed by the processor to perform actions (Terahata, Paragraph [0063], the Control ircuit unit 200 is configured to load a predetermined application program stored in the storage to the memory to execute the program, to thereby provide the virtual space to the user. Further, at the time of execution of the program, the memory and the storage store various programs for operating various objects to be arranged in the virtual space, or for displaying and controlling various menu images and the like.)
(Terahata, Paragraph [0081], [0084], virtual camera 1 in the virtual space 2 is defined so as to be synchronized with the uvw visual-field coordinate system of the HMD 110 in the real space; the field-of-view image 26 displayed on the display 112 is updated to an image that is superimposed with a portion (=field-of-view region 23) of the virtual space image 22 to which the user faces in the virtual space 2. Therefore, the user can visually recognize a desired portion of the virtual space 2).
Terahata and Kawamoto are analogous since both of them are dealing with using head mounted device to deal with image. Kawamoto provided a way of display image by arranging the distance between camera and the display device wear by the user. Terahata provided a way of displaying image in the mixed reality environment by superimposing portion of the image for displaying combined image in between real world image and the virtual object based on the detected distance differences between detection points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate combining images based on distance taught by Terahata into modified invention of Kawamoto such that during the composing image in the mixed reality environment, system will be able to dynamically adjust the image based on the distance between the head mounted device user is wearing and the control device user controlling in order to provide realistic image based on the distance adjustment.

Regarding Claim 2, the combination of Kawamoto and Terahata teaches the invention in Claim 1.
The combination further teaches wherein, prior to the acquiring relative spatial position between the terminal device and the interaction device, the at least one program is further configured to be executed by the processor to perform actions of (Terahata, Paragraph [0197], Setting Determination Region (Before Resolving Overlap; Paragraph [0063], the Control ircuit unit 200 is configured to load a predetermined application program stored in the storage to the memory to execute the program, to thereby provide the virtual space to the user. Further, at the time of execution of the program, the memory and the storage store various programs for operating various objects to be arranged in the virtual space, or for displaying and controlling various menu images and the like): 
establishing a three-dimensional rotational coordinate system corresponding to the interaction device taking a predefined point of the interaction device as an origin (Kawamoto, Paragraph [0052], [0053], processing procedure for displaying an image that matches a viewing angle of the user by aligning an image captured by a camera with a reference coordinate system of a display optical system. a processing procedure for displaying an image that matches a viewing angle of the user by combining three-dimensional reconstruction technique and head motion tracking prediction in consideration of delay time between image capturing and displaying); 
dividing the three-dimensional rotational coordinate system into various regions based on the user interface element, wherein at least one interface element is arranged (Kawamoto, Paragraph [0075], the center of a region 702 to be clipped is shifted from an original omnidirectional image 701 captured by an onmidirectional camera to track the posture of the user's head, and an image of the region 702 clipped by a predetermined angle of view at its center position is rendered [0107], the camera side and the head-mounted display side perform independently estimation of the position and posture variation, and a region of the image to be displayed is determined based on a result obtained from both sides); and 
determining a spatial region corresponding to the user interface element in the three-dimensional rotational coordinate system, wherein at least one user interface element is arranged, and each of the at least one user interface elements corresponds to one spatial region (Kawamoto, Paragraph [0023], estimate a current position of the camera in the three-dimensional model, predict a position; [0075], the center of a region 702 to be clipped is shifted from an original omnidirectional image 701 captured by an omnidirectional camera to track the posture of the user's head, and an image of the region 702 clipped by a predetermined angle of view at its center position is rendered).

Regarding Claim 3, the combination of Kawamoto and Terahata teaches the invention in Claim 2.
wherein the determining the spatial position of the rotational vector in the virtual space comprises (Kawamoto, Paragraph [0107], a display angle of view suitable for the direction being viewed by the user from an omnidirectional image (or a wide-angle image), rather than using a coordinate system fixed to a camera and a coordinate system fixed to the user's body): 
acquiring rotational information of the interaction device based on the relative spatial position (Kawamoto, Paragraph [0127], The position of the omnidirectional camera 1301 relative to the user (or the display device 1020 worn by the user) parameter q, is determined by mechanical arrangement of the display optical system and the camera capturing system); 
determining pose of the three-dimensional rotational coordinate system based on the rotational information (Kawamoto, Paragraph [0082],  a three-dimensional vector indicating a position is defined as p, and a quaternion indicating a posture is defined as q. The quaternion q is a quaternion that consists of an axis of rotation (vector) and an angle of rotation (scalar)); and 
calculating spatial coordinates of the rotational vector in the three-dimensional rotational coordinate system based on the pose of the three-dimensional rotational coordinate system (Kawamoto, Paragraph [0082], The posture angle calculation unit 812 calculates information on the user's head posture based on a result obtained by detection of nine axes by the sensor unit 811; a three-dimensional vector indicating a position is defined as p, and a quaternion indicating a posture is defined as q. The quaternion q is a quaternion that consists of an axis of rotation (vector) and an angle of rotation (scalar)); and the 
performing the control operation of the user interface element comprises: performing the control operation of the user interface element (Kawamoto, Paragraph [0005], moving object control device composed of a moving object equipped with an image capturing device and a wearable PC for remotely controlling the moving object through an operator's operation is developed), 
Kawamoto does not explicitly disclose but Terahata teaches under the condition of the spatial coordinates of the rotational vector being within the spatial region corresponding to the user interface element (Terahata, Paragraph [0112], [0229], At which position the auxiliary object ORA is arranged within the internal region of the virtual right hand OR is not particularly limited, but, for example, the touch determining unit 234 may arrange the auxiliary object ORA at the positions of the tips of fingers within the internal region of the virtual right hand OR. The right controller 320 detects how much and in which direction the right controller 320 has rotated based on the detection values, and calculates the inclination of the right controller 320 by integrating the sequentially detected rotation direction and rotation amount).
Terahata and Kawamoto are analogous since both of them are dealing with using head mounted device to deal with image. Kawamoto provided a way of display image by arranging the distance between camera and the display device wear by the user. Terahata provided a way of displaying image in the mixed reality environment by adjust the spatial coordinates based on region of rotational vector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate combining images based on distance taught by Terahata into modified invention of Kawamoto such that during the composing image in the mixed reality environment, system will be able to dynamically adjust the image based on the distance between the head mounted device user is wearing based on 

Regarding Claim 6, the combination of Kawamoto and Terahata teaches the invention in Claim 1.
wherein the performing the control operation of the user interface element comprises: (Kawamoto, Paragraph [0005], moving object control device composed of a moving object equipped with an image capturing device and a wearable PC for remotely controlling the moving object through an operator's operation is developed)
acquiring at least one user interface element at a lower level corresponding to the user interface element at a parent level of the lower level at the position region (Terahata, Paragraph [0161], The determination region is identified based on the reference vector serving as the reference, and thus the user can easily select both of the virtual object at a higher position and the virtual object at a lower position through the adjustment by an intuitive operation of extending hands toward the virtual hand.); 
re-dividing the three-dimensional rotational coordinate system into various regions based on the at least one user interface element at the lower level; and determining the spatial region corresponding to the at least one user interface element at the lower level in the three-dimensional rotational coordinate system (Terahata, Paragraph [0161], the region identifying unit 233 adjusts the reference vector of the virtual object at a lower position than the virtual camera 1 so that the reference vector is pointing toward the virtual camera 1 (pointing obliquely upward in the Y-axis direction).

Regarding Claim 7, the combination of Kawamoto and Terahata teaches the invention in Claim 1.
The combination further teaches wherein the performing the control operation of the user interface element comprises: receiving a determination instruction (Terahata, Paragraph [0093], the user can issue an instruction to the virtual space. the HMD system 100 may include a receiver in any element in order to receive program in the virtual space); and 
performing the control operation of the user interface element in response to the determination instruction (Terahata, Paragraph [0093], [0097], [0119], The HMD system 100 may include microphones and speakers in any element constructing the HMD system 100. With this, the user can issue an instruction with sound to the virtual space; The operation buttons 302 are a group of a plurality of buttons configured to receive input of an operation on the controller 300 by the user; control behavior of each virtual hand in the virtual space 2. The region identifying unit 233 is configured to set a determination region for determining touch with an operation target object).


Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Kawamoto and Terahata teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.


Regarding Claim 17, it recites limitations similar in scope to the limitations of claim 1, but in a device. As shown in the rejection, the combination of Kawamoto and Terahata disclose the limitations of claims 1. Additionally, Terahata discloses an system that maps to Fig. 1, 2 and Paragraph [0057], [0247], (Terahata, Fig. 2, Processor, Memory Storage FIG. 2 is a diagram of a hardware configuration of the control circuit unit 200 according to at least one embodiment. The control circuit unit 200 is a 

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 20, the combination of Kawamoto and Terahata teaches the invention in Claim 17.
The combination further teaches wherein the rotational vector is arranged to select virtual content (Kawamoto, Paragraph [0082], [0132], the image processing device 1040 renders an image captured by a virtual camera at the predicted position,; The quaternion q is a quaternion that consists of an axis of rotation (vector) and an angle of rotation (scalar)); 
 in a spatial coordinate system taking the terminal device as an origin (Kawamoto, Paragraph [0107], a display angle of view suitable for the direction being viewed by the user from an omnidirectional image (or a wide-angle image), rather than using a coordinate system fixed to a camera and a coordinate system fixed to the user's body); 

and the spatial position of the rotational vector is changed in correspondence with a pose change of the interaction device in a spatial coordinate system taking the interaction device as an origin (Kawamoto, Paragraph [0052], [0053], processing procedure for displaying an image that matches a viewing angle of the user by aligning an image captured by a camera with a reference coordinate system of a display optical system. a processing procedure for displaying an image that matches a viewing angle of the user by combining three-dimensional reconstruction technique and head motion tracking prediction in consideration of delay time between image capturing and displaying).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1 Kawamoto et al. (US-20170278262-A1, hereinafter Kawamoto), in view of Terahata (US-20180025531-A1) as applied to Claim 1 above and further in view of Shtraym  (US-20180004290-A1)

Regarding Claim 9, the combination of Kawamoto and Terahata teaches the invention in Claim 1.
(Shtraym, Paragraph [0045], The memory 403 also stores executable code for various applications 429,The processor 401 is operative to launch and execute the operating system 427, applications 429): 
generating feedback information, wherein the feedback information is configured to alert that the user interface element corresponding to the position region is in the state of being selected (Shtraym, Paragraph [0027],  movement of the haptic device 101 before the initial position 107 is identified is continuously monitored by sensors 105. A content module 113 in the haptic device 101 will collected the sensor data in order to determine an activity;  generate feedback such as, but not limited to, an athletic activity (e.g. hitting a boxing bag), an input on a device (e.g. touching a touchscreen, button, etc.), and alerts (e.g. movement outside a designated area).
Shtraym and Kawamoto are analogous since both of them are dealing with using head mounted device to deal with image. Kawamoto provided a way of display image by arranging the distance between camera and the display device wear by the user. Shtraym provided a way of feedback response to user when dealing image in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate feedback response taught by Shtraym into modified invention of Kawamoto such that during the composing image in the mixed reality environment, .




	Allowable Subject Matter
Claim 4, 5, 8, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YuJang Tswei/Primary Examiner, Art Unit 2619